Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "electromagnetic source; heating element" in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ragauskas et al. (US 2009/0198137) and in view of Oralkan et al. (US 2010/0268152).  

3.	Addressing claim 1, Ragauskas discloses apparatus for providing acoustic energy to a brain of a patient, the apparatus comprising: 
an acoustic transducer configured to excite a wave into a skull of the patient (see Fig. 23, [0018-0019] and [0050]).
However, Ragauskas does not disclose Lamb mode and wherein the selected Lamb wave mode excites a longitudinal acoustic wave in the brain (examiner interpreted the claim as the Lamb mode convert to longitudinal mode). Oralkan 

4.	Addressing claim 2, Raguaskas discloses:
wherein the acoustic transducer is configured as a ring to provide focusing of the longitudinal acoustic wave in the brain (see [0018] and [0024-0025]; Oralkan also discloses ring transducer (see Fig. 3));

Addressing claims 5-6, Oralkan discloses:
wherein the acoustic transducer comprises an electro-mechanical interdigitated transducer (see [0011]);
wherein a periodicity of the electro-mechanical interdigitated transducer provides the phase matching to the selected Lamb wave mode (see Fig. 3; the period is the spacing between white and black piece electrodes λ/4; this period provides the phase matching to the selected Lamb wave mode).

5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ragauskas et al. (US 2009/0198137), in view of Oralkan et al. (US 2010/0268152) and further in view of Wang (US 5,965,818).  

6.	Addressing claims 3-4, Ragauskas and Oralkan do not disclose wedge transducer. However, it is well-known in the field that wedge transducer is used to create Lamb wave. Examiner only relies on Wang to explicitly provide evidences that limitations of claims 3-4 are well-known in the field (see col. 2, lines 52-55 and col. 3, lines 10-20). 

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ragauskas et al. (US 2009/0198137), in view of Oralkan et al. (US 2010/0268152) and further in view of Moilanen et al. (US 2014/0243666).  

8.	Addressing claims 7-8, Ragauskas and Oralkan do not disclose transmit electromagnetic into the skull to phase matching and excite the selected Lamb wave mode. Moilanen discloses transmit electromagnetic into the tissue and bone to phase matching and excite the selected Lamb wave mode (see [0007], [0020-0024] and [0083]; Moilanen discloses transmit electromagnetic into target area (tissue/bone) to phase matching and excite the selected Lamb wave mode; Ragauskas discloses target area is head bone (skull) (see [0050])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ragauskas to transmit electromagnetic into target area as taught by Moilanen because this help facilitate the excitation of the Lamb mode (see claim 30). 


Allowable Subject Matter

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793